           Case 2:18-cv-04193-PBT Document 27 Filed 07/22/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THERESA BERARDINUCCI,                          :
                                               :
                Plaintiff,                     :
                                               :         CIVIL ACTION
                v.                             :
                                               :         NO. 18-4193
TEMPLE UNIVERSITY, et al.,                     :
                                               :
                Defendants.                    :

                                           ORDER

         AND NOW, this __16th___ day of July, 2020, upon consideration of Defendants’

Motion for Summary Judgment (“Motion”) (ECF No. 21), Plaintiff’s Response in Opposition

(ECF No. 22), and Defendants’ Reply (Doc. 23), IT IS HEREBY ORDERED AND

DECREED that Defendants’ Motion is DENIED.1



                                                         BY THE COURT:

                                                         /s/ Petrese B. Tucker
                                                         ____________________________
                                                         Hon. Petrese B. Tucker, U.S.D.J.




1
    This Order accompanies the Court’s Memorandum Opinion dated July 16, 2020.
